Exhibit 10.32

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of March 13, 2009 among FIG LLC
(f/k/a FORTRESS INVESTMENT GROUP LLC), a Delaware limited liability company (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower (the
“Guarantors”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are party to that certain Third Amended and Restated Credit Agreement dated as
of May 29, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
described below; and

WHEREAS, the Required Lenders are willing to agree to such amendment, subject to
the terms set forth herein as more fully set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, from and after the date hereof, the
Credit Agreement is hereby amended as follows:

(a) Definitions. The following definitions set forth in the Credit Agreement are
amended and restated in their entirety to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The amount of Aggregate Revolving Commitments in effect as of
March 13, 2009 is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

“Applicable Rate” means the following percentages per annum: (a) with respect to
Eurodollar Loans and Letters of Credit, 2.50%, (b) with respect to Base Rate
Loans, 1.50% and (c) with respect to the Commitment Fee, 0.50%.

“Free Cash Flow” means, as of December 31 of each year, with respect to the Loan
Parties and their Subsidiaries, an amount equal to: (a) EBITDA for such calendar
year minus (b) Interest Charges during such calendar year, minus (c) income
taxes paid during such calendar year (or accrued during such calendar year and
required to be paid within 120 days subsequent to the end of such calendar year,
minus (d) Capital Expenditures made during such calendar year (other than
Capital Expenditures financed in accordance with Section 8.03(j)) minus
(e) Distributions made in accordance with



--------------------------------------------------------------------------------

Section 8.06(c) during such calendar year (or Distributions that will be made
within 120 days subsequent to the end of such calendar year for taxes accrued
during such calendar year) minus (f) payments of Term Loans made pursuant to
Sections 2.04(a) or (b) (other than payments made pursuant to
Section 2.04(b)(ii)(E)) or Section 2.06(b) during the last three calendar
quarters of such calendar year and the first calendar quarter of the following
year (provided that for the year ending December 31, 2009, all payments made to
reduce Term Loans during 2009, the $50 million payment of Revolving Loans made
on March 13, 2009 and all payments made to reduce Term Loans during the first
quarter of 2010 shall be counted in calculating the amount under this clause
(f)) minus (g) extraordinary and non-recurring cash losses during the prior
calendar year to the extent added to EBITDA in the calculation thereof plus
(h) extraordinary and non-recurring cash gains during the prior calendar year to
the extent subtracted from EBITDA in the calculation thereof plus (i) the amount
of Distributions received by Loan Parties and their Subsidiaries from
Investments during such calendar year plus (j) 100% of the Net Cash Proceeds of
all Dispositions and Involuntary Dispositions (other than Dispositions among
Loan Parties and Permitted Transfers) during such calendar year minus (k) the
amount of Investments made in Fortress Funds during such calendar year.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by a Loan Party in respect of any Permitted Subordinated Indebtedness,
Equity Issuance, Disposition or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof or in connection therewith and (c) in the case of
any Disposition or Involuntary Disposition, the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related Property; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by a Loan Party in any Disposition or Involuntary Disposition.

(b) Dispositions and Involuntary Dispositions. Section 2.04(b)(ii)(A) of the
Credit Agreement is amended and restated in its entirety to read as follows:

(ii)(A) [intentionally omitted]

(c) Excess Free Cash Flow. Section 2.04(b)(ii)(C) of the Credit Agreement is
amended and restated in its entirety to read as follows:

(ii)(C) Excess Free Cash Flow. On or before April 15 of each year (beginning
with April 15, 2010), the Borrower shall prepay Term Loans in an amount equal to
75% of Free Cash Flow from the prior calendar year. Any prepayment pursuant to
this clause (ii)(C) shall be applied as set forth in clause (iii) below.

(d) Audit Opinion. Section 2.04(b)(ii)(D) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(ii)(D) Audit Opinion. If on or before April 15, 2009 the Borrower has not
either (A) delivered to the Administrative Agent an audit opinion with respect
to Eurocastle for the fiscal year ended December 31, 2008 that is not subject to
any “going concern” or any like qualification or exception as required pursuant
to Section 7.01(a)(ii) or (B) provided evidence reasonably satisfactory to the
Required Lenders that the debt of Eurocastle maturing on March 31,2009 has been
extended to December 31, 2009 or beyond, then on or before April 20, 2009 the
Borrower shall prepay Term Loans in an amount equal to $25,000,000 (it being
understood and agreed that any prepayment made pursuant to this
Section 2.04(b)(ii)(D) shall be applied to the scheduled amortization payment of
Term Loans due on July 15, 2009).

 

2



--------------------------------------------------------------------------------

(e) Equity Issuance. A new Section 2.04(b)(ii)(E) is added to the Credit
Agreement to read as follows:

(ii)(E) Equity Issuance. Promptly upon the occurrence of any Equity Issuance by
a Loan Party (other than to another Loan Party or any of its Subsidiaries), the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to 50% of the Net Cash Proceeds
of such Equity Issuance. Any prepayment pursuant to this clause (ii)(A) shall be
applied as set forth in clause (iii) below.

(f) Application of Mandatory Prepayments. Section 2.04(b)(iii)(C) of the Credit
Agreement is amended and restated in its entirety to read as follows:

(C) with respect to all amounts prepaid pursuant to Sections 2.04(b)(ii)(C),
2.04(b)(ii)(D) and 2.04(b)(ii)(E), first to payment of any outstanding Delayed
Draw Term Loans until paid in full, second to any outstanding Term A Loans until
paid in full, third to any outstanding Term B Loans until paid in full and
fourth to any outstanding Revolving Loans (without any reduction in the
Aggregate Revolving Commitments); provided that (1) any payments made pursuant
to Section 2.04(b)(ii)(C) shall not be applied to any scheduled payments set
forth in Section 2.06(b) that are required to be made prior to the Maturity Date
unless the Term Loans have been prepaid in such a manner that no principal
amount of Term Loans remains outstanding other than per such scheduled payments
and then such application shall be to such scheduled payments in inverse order
of when due and (2) any payments made pursuant to Section 2.04(b)(ii)(E) shall
be applied pro rata to the scheduled payments due on or before January 15, 2011
until such scheduled payments have been paid in full and then to amounts due on
the Maturity Date.

 

3



--------------------------------------------------------------------------------

(g) Amortization of Term Loans. Section 2.06(b) of the Credit Agreement is
amended and restated in its entirety to read as follows:

(b) Amortization of Term Loans. The Borrower shall repay the outstanding
principal amount of the Term Loans in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.04), unless
accelerated sooner pursuant to Section 9.02:

 

Payment Dates

  

Principal Amortization Payment

March 13, 2009    $75,000,000 July 15, 2009    $50,000,000 October 15, 2009   
$25,000,000 January 15, 2010    $25,000,000 April 15, 2010    $25,000,000
July 15, 2010    $25,000,000 October 15, 2010    $25,000,000 January 15, 2011   
$75,000,000 Maturity Date    Remaining Outstanding Balance of Term Loans

All amounts paid under this Section 2.06(b) shall first be applied to payment of
any outstanding Delayed Draw Term Loans until paid in full, second, to any
outstanding Term A Loans until paid in full and third to any outstanding Term B
Loans until paid in full.

(h) Annual Free Cash Flow Calculation. Section 7.02(a) of the Credit Agreement
is amended and restated in its entirety to read as follows:

(a) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a)(i), (i) a certificate of its independent certified public
accountants certifying such financial statements, stating that in making the
examination necessary therefor no knowledge was obtained of any non-compliance
with Section 8.10 and (ii) a certificate signed by a Responsible Officer of the
Borrower with a calculation of Free Cash Flow from the prior year in such detail
as reasonably required by the Administrative Agent.

(i) Dispositions. Section 8.05 of the Credit Agreement is amended and restated
in its entirety to read as follows:

Make any Disposition except:

(a) Permitted Transfers; and

(b) Subject to Section 2.04(b)(ii)(C), other Dispositions so long as (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction and shall be in an
amount not less than the fair market value of the Property disposed of,
(ii) such transaction is not a Sale and Leaseback

 

4



--------------------------------------------------------------------------------

Transaction, (iii) such transaction does not involve the sale or other
disposition of an Equity Interest in any Subsidiary other than transfers
relating to Promote Fees, (iv) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other Property concurrently being disposed of in a transaction and (v) no
Default exists or would be caused by such Disposition.

(j) Restricted Payments. Section 8.06(e) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(e) so long as no Event of Default exists immediately prior or after giving
effect thereto, the Borrower and the Top Tier Guarantors may make Distributions
to Persons who are not Loan Parties in an amount not to exceed in the aggregate
(i) for the year ending December 31, 2009, $5 million and (ii) for each calendar
year thereafter the greater of (A) $5 million and (B) 25% of the Free Cash Flow
earned during the prior calendar year; and

(k) Affiliate Transactions. Section 8.08(g) of the Credit Agreement is amended
and restated in its entirety to read as follows:

(g) so long as no Event of Default exists immediately prior to the making
thereof or after giving effect thereto, loans to FIG Corp. and FIG Asset Co. LLC
by one or more of the Borrower or a Top Tier Guarantor in an amount not to
exceed $5 million, in the aggregate, at the time the applicable loan is incurred
(and after giving effect to such loan).

(l) Management Fee Earning Assets. Section 8.10(a) of the Credit Agreement is
amended and restated in its entirety to read as follows:

(a) Minimum Management Fee Earning Assets. At any time, permit the Management
Fee Earning Assets to be less than an amount equal to (i) from March 13, 2009 to
and including December 31, 2009, $22,000,000,000 and (ii) from January 1, 2010
and thereafter, $20,000,000,000.

(l) Leverage Ratio. Section 8.10(b) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(b) Consolidated Leverage Ratio. Permit, as of the end of any fiscal quarter of
the Borrower for the four quarter period ending on such date, the Consolidated
Leverage Ratio to be greater 3.50 to 1.0.

(m) Required Investment Assets. Section 8.10(c)(i) of the Credit Agreement is
amended and restated in its entirety to read as follows:

(i) Permit the Consolidated Adjusted Asset Value to be less than the sum of the
Outstanding Amount of Loans and L/C Obligations (the “Required Investment
Assets”).

(n) Investments in Fortress Funds. A new Section 8.15 is added to the Credit
Agreement to read as follows:

8.15 Investments in Fortress Funds. Permit any Investment by a general partner
in a Fortress Fund in excess of (a) an amount customary required by general
partners in similar transactions in the industry or (b) an amount that is
contractually required; provided that Investments by or on behalf of a general
partner shall be allowed if the Borrower deems it necessary in good faith to
protect the value of an existing Investment.

 

5



--------------------------------------------------------------------------------

(o) Material Fortress Funds. Section 9.01(m) is amended and restated in its
entirety to read as follows:

(m) Material Fortress Funds. Any event occurs which causes a Material Fortress
Fund (other than Drawbridge Global Macro Fund Ltd. or Drawbridge Special
Opportunities Fund LP) to (i) terminate, dissolve, liquidate or wind up (or to
begin the process of same) other than in connection with a Permitted Fund
Termination or (ii) not be managed and advised by a Loan Party or a Subsidiary
other than as a result of (A) a scheduled orderly unwinding of a Private Equity
Fund or (B) a Permitted Management Function Transfer; or

(p) Commitments and Applicable Percentages. Schedule 2.01 to the Credit
Agreement is amended and restated in its entirety in the form attached to this
Amendment.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions:

(a) Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors, the Required Lenders and Revolving
Lenders holding in the aggregate a majority of the Revolving Commitments;

(b) Payment by the Borrower of an upfront fee for the account of each Lender
executing and delivering this Amendment on or before 5:00 p.m. Eastern time,
March 13, 2009, in the amount of (A) .50% multiplied by (B) the sum of (1) such
Lender’s Commitment plus (2) the amount of outstanding Term Loans of such
Lender, in each case after giving effect to this Amendment;

(c) Payment of $50 million from the Borrower as a voluntary prepayment of
outstanding Revolving Loans;

(d) Payment of $75 million from the Borrower in accordance with Section 2.06(b)
of the Credit Agreement (as amended by this Amendment) as a payment of the
Delayed Draw Term Loans;

(e) Payment by the Borrower of all other fees and expenses then due and payable;
and

(f) No Default or Event of Default shall exist or be continuing.

 

6



--------------------------------------------------------------------------------

3. Post Closing Items.

(a) Additional Fees. The Borrower shall pay an upfront fee for the account of
each Lender (other than any Lender who received a fee pursuant to Section 2(b)
above) consenting in writing to this Amendment on or before 5:00 p.m. Eastern
time, March 20, 2009, in the amount of (A) .50% multiplied by (B) the sum of
(1) such Lender’s Commitment plus (2) the amount of outstanding Term Loans of
such Lender, in each case after giving effect to this Amendment.

(b) Legal Opinions. The Borrower shall cause to be delivered to the
Administrative Agent, on or before March 31, 2009, copies of opinions from legal
counsel to the Loan Parties, addressed to the Administrative Agent, for the
benefit of the Lenders, as to the authority of the Loan Parties to enter into
this Amendment and the enforceability of this Amendment, such opinions to be in
form and substance reasonably satisfactory to the Administrative Agent. Failure
to timely deliver such legal opinions shall constitute an Event of Default under
the Credit Agreement.

4. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations and guaranty obligations set forth therein) and that, after the date
hereof, this Amendment shall constitute a Loan Document. It is also understood
and agreed that notwithstanding the amendment and restatement of Section 2.06(b)
of the Credit Agreement, the required amortization of the Delayed Draw Term
Loans have been accelerated as a result of such amendment and restatement and no
payments of the Delayed Draw Term Loans required thereunder (prior to the
effectiveness of this Amendment) have been postponed.

5. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.

 

7



--------------------------------------------------------------------------------

6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except to the extent a representation and warranty specifically
refers to an earlier date and then as of such earlier date), (b) after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default and (c) the Collateral Documents
continue to create a valid perfected security interest in the Collateral prior
to all Liens other than Permitted Liens.

7. Release. In consideration of the Administrative Agent and the Required
Lenders entering into this Amendment on behalf of the Lenders, the Loan Parties
hereby release the Administrative Agent, the L/C Issuer, each of the Lenders,
and the Administrative Agent’s, the L/C Issuer’s and each of the Lenders’
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or electronic transmission
of a “PDF” copy shall be effective as an original and shall constitute a
representation that an original shall be delivered promptly upon request.

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     FIG LLC,     a Delaware limited liability company     (formerly
known as Fortress Investment Group LLC)     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

GUARANTORS:     FORTRESS OPERATING ENTITY I LP,     a Delaware limited
partnership     (formerly known as Fortress Investment Holdings LLC)     By:  
FIG Corp, its General Partner     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS OPERATING ENTITY II LP,     a Delaware limited partnership    
(formerly known as Fortress Principal Investment Holdings II LLC)     By:   FIG
Corp, its General Partner     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS OPERATING ENTITY III LP,     a Delaware limited partnership    
(formerly known as FIG Partners Pool (P) LLC)     By:   FIG Corp, its General
Partner     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    PRINCIPAL HOLDINGS I LP,     a Delaware limited partnership     (formerly
known as Fortress Principal Investment Holdings III LLC)     By:   FIG Asset Co.
LLC, its General Partner     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    FORTRESS PRINCIPAL INVESTMENT HOLDINGS LLC,     a Delaware limited liability
company     By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

   

FORTRESS PRINCIPAL INVESTMENT GROUP LLC,

a Delaware limited liability company

    By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

   

FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC,

a Delaware limited liability company

    By:  

/s/ Dan Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

   

FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC,

a Delaware limited liability company

    By:  

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

Secretary

   

FIG PARTNERS POOL (A) LLC,

a Delaware limited liability company

    By:  

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

Secretary

   

FIG PARTNERS POOL (P2) LLC,

a Delaware limited liability company

    By:  

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

Secretary

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:  

/s/ Sheri Starbuck

    Name:   Sheri Starbuck     Title:   Vice President

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer     By:  

/s/ Joshua A. Podietz

    Name:   Joshua A. Podietz     Title:   Senior Vice President

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    CITIBANK, N.A.     By:  

/s/ Alexander F. Duka

    Name:   Alexander F. Duka     Title:   Managing Director/Senior Credit
Officer

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A.     By:  

/s/ Alexander F. Duka

    Name:   Alexander F. Duka     Title:   Managing Director/Senior Credit
Officer

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.     By:  

 

    Name:       Title:  

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    DEUTSCHE BANK AG NEW YORK BRANCH     By:  

/s/ Evelyn Thierry

    Name:   Evelyn Thierry     Title:   Vice President     By:  

/s/ Omayra Laucella

    Name:   Omayra Laucella     Title:   Vice President

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    LEHMAN COMMERCIAL PAPER, INC.     By:  

 

    Name:       Title:  

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    GOLDMAN SACHS CREDIT PARTNERS, L.P.     By:  

/s/ Andrew Caditz

    Name:   Andrew Caditz     Title:   Authorized Signatory

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    ING CAPITAL LLC     By:  

 

    Name:       Title:  

 

FIG LLC

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT